Exhibit 1 Entity Number: 3787535 Filed on: February 7, 2008 ARTICLES OF INCORPORATION OF EMBASSY BANCORP, INC. (a Pennsylvania Business Stock Entity 15 Pa.C.S. §1306) FIRST:The name of the Corporation is Embassy Bancorp, Inc. SECOND: The exact location and post office address of the principal place of business is: 100 Gateway Drive, Suite 100, Bethlehem, Northampton County, Pennsylvania 18017. THIRD:The purpose of the Corporation is and it shall have unlimited power to engage in and to do any lawful act concerning any or all lawful business for which corporations may be incorporated under provisions of the Business Corporation Law of 1988, the Act approved December, 1988, P.L. 1444, as amended (the "Pennsylvania Business Corporation Law"). FOURTH: The Corporation is incorporated under the provisions of the Pennsylvania Business Corporation Law of 1988, as amended. FIFTH: The Corporation is to exist perpetually. SIXTH:The shares of the Corporation are to consist of one class only of common stock, of which 10,000,000 shares, $1.00 par value per share, are hereby authorized pursuant to the Pennsylvania Business Corporation Law.The Board of Directors of the Corporation is hereby expressly vested with the authority, by resolution, from time to time, to issue any of the authorized but unissued shares of the common stock of the Corporation. SEVENTH:The name and address of each of the incorporators, each having subscribed for one (1) share of common stock, are: Name Place of residence and Post Office Address David M. Lobach, Jr. 6932 Kings Hwy. S. Zionsville, PA 18092 Judith A. Hunsicker 328 West St. Bethlehem, PA 18018 James R. Bartholomew 4519 Virginia Dr. Bethlehem, PA 18017 EIGHTH:No holder of shares of any class or of any series of any class shall have any preemptive right to subscribe for, purchase or receive any shares of the Corporation, whether now or hereafter authorized, or any obligations or other securities convertible into or carrying options or warrants to purchase any such shares of the Corporation, or any options or rights to purchase any such shares or securities, issued or sold by the Corporation for cash or any other form of consideration, and any such shares, securities, options, warrants or rights may be issued or disposed by the Board of Directors to such persons and on such terms as the Board of Directors, in its discretion, shall deem advisable. NINTH:(a)The Board of Directors may, if it deems it advisable, oppose a tender or other offer for the Corporation’s securities, whether the offer is in cash or in the securities of a corporation or otherwise.When considering whether to oppose an offer, the Board of Directors may, but is not legally obligated to, consider any relevant, germane or pertinent issue; by way of illustration, but not to be considered any limitation on the power of the Board of Directors to oppose a tender or other offer for this Corporation’s securities, the Board of Directors may, but shall not be legally obligated to, consider any or all of the following: (i)Whether the offer price is acceptable based on the historical and present operating results or financial condition of the Corporation; (ii)Whether a more favorable price could be obtained for this Corporation’s securities in the future; (iii)The social and economic effects of the offer or transaction on this Corporation and any of its subsidiaries, employees, depositors, loan and other customers, creditors, shareholders and other elements of the communities in which this Corporation and any of its subsidiaries operate or are located; (iv)The value of the securities (if any) which the offeror is offering in exchange for the Corporation’s securities, based on an analysis of the worth of the offeror or other entity whose securities are being offered; (v)The business and financial conditions and earnings prospects of the offeror, including, but not limited to, debt service and other existing or likely financial obligations of the offeror, and the possible affect of such conditions upon this Corporation and any of its subsidiaries in the communities in which they operate or are located; and (vi)Any antitrust or other legal and regulatory issues that are raised by the offer. (b)If the Board of Directors determines that an offer should be rejected, it may take any lawful action to accomplish its purpose, including, but not limited to, any or all of the following: advising shareholders not to accept the offer; litigation against the offeror; filing complaints with all governmental and regulatory authorities; acquiring the offeror institution’s securities; selling or otherwise issuing authorized but unissued securities or treasury stock or granting options with respect thereto;acquiring a company to create an antitrust or other regulatory problem for the offeror; and obtaining a more favorable offer from another individual or entity. TENTH:The power to make, alter, amend and repeal the Bylaws is expressly vested in the Board of Directors (except as to Bylaws fixing the qualifications, classifications or terms of office of Directors), subject however to the right of the shareholders to change such action by the affirmative vote of seventy percent (70%) of the outstanding shares of common stock. ELEVENTH:No merger, consolidation, liquidation or dissolution of the Corporation nor any action that would result in the sale or other disposition of all or substantially all of the assets of the Corporation shall be valid unless first approved by the affirmative vote of the holders of at least seventy percent (70%) of the outstanding shares of common stock of the Corporation.This Eleventh Article may not be amended unless first approved by the affirmative vote of the holders of at least seventy percent (70%) of the outstanding shares of common stock of the Corporation. TWELFTH:Subchapter E of Chapter 25 of the Pennsylvania Business Corporation Law (relating to the right of shareholders to receive payment for shares following a control transaction) shall not apply to the Corporation. IN TESTIMONY WHEREOF, the incorporators have signed these Articles of Incorporation this 30th day of January, 2008. /s/David M. Lobach, Jr. /s/Judith A. Hunsicker /s/James R. Bartholomew
